20-43
     Rvalov v. Garland
                                                                              BIA
                                                                     Christenen, IJ
                                                                     A070 136 758
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            EUNICE C. LEE,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   ANDREI RVALOV,
14            Petitioner,
15
16                       v.                                  20-43
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas E. Moseley, Esq., Newark,
24                                       NJ.
25
26   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
27                                       Assistant Attorney General;
28                                       Shelley R. Goad, Assistant
1                                   Director; Kristen A. Giuffreda,
2                                   Trial Attorney, Office of
3                                   Immigration Litigation, United
4                                   States Department of Justice,
5                                   Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Andrei Rvalov, a native of the former U.S.S.R.

11   and citizen of Russia, seeks review of a December 13, 2019

12   decision of the BIA affirming a June 26, 2018 decision of an

13   Immigration Judge (“IJ”) denying his motion to reopen.               In

14   re Andrei Rvalov, No. A 070 136 758 (B.I.A. Dec. 13, 2019),

15   aff’g No. A 070 136 758 (Immigr. Ct. N.Y. City June 26, 2018).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history.

18         We have reviewed the IJ’s decision as the final agency

19   determination.     See Shunfu Li v. Mukasey, 529 F.3d 141, 146

20   (2d Cir. 2008).     We review a denial of a motion to reopen for

21   abuse of discretion.        See Debeatham v. Holder, 602 F.3d 481,

22   484   (2d   Cir.   2010).      “An   abuse   of   discretion   may   be

23   found . . . where the [IJ’s] decision provides no rational

24   explanation, inexplicably departs from established policies,
                                  2
 1   is devoid of any reasoning, or contains only summary or

 2   conclusory statements; that is to say, where [the IJ] has

 3   acted in an arbitrary or capricious manner.”            Ke Zhen Zhao

 4   v. U.S. Dep’t of Just., 265 F.3d 83, 93 (2d Cir. 2001)

 5   (internal citations omitted).         We find no abuse of discretion

 6   here.

 7       Rvalov moved to reopen his removal proceedings, alleging

 8   ineffective assistance of counsel and admitting that both he

 9   and his estranged wife had testified falsely at the hearing

10   in order for him to satisfy the eligibility requirements for

11   cancellation of removal.      Ineffective assistance of counsel

12   may be grounds for reopening upon a showing that counsel’s

13   performance deprived the noncitizen of a fair hearing and

14   caused prejudice, Iavorski v. INS, 232 F.3d 124, 128–29 (2d

15   Cir. 2000), but an IJ has the discretion to deny reopening

16   based   on   the   noncitizen’s   past   conduct   or   where   the   IJ

17   determines that the underlying relief sought would not be

18   merited as a matter of discretion, see INS v. Abudu, 485 U.S.

19   94, 105 (1988) (“[I]n cases in which the ultimate grant of

20   relief is discretionary[,] . . . the BIA may leap ahead . . .

21   over the two threshold concerns (prima facie case and new


                                       3
 1   evidence/reasonable        explanation),        and    simply      determine

 2   that . . .    the    movant     would     not    be    entitled        to     the

 3   discretionary grant of relief.”); INS v. Rios-Pineda, 471

 4   U.S. 444, 451–52 (1985) (finding no abuse of discretion where

 5   denial of reopening “was grounded in legitimate concerns

 6   about the administration of the immigration laws and was

 7   determined    on    the    basis   of    the    particular       conduct       of

 8   respondents”).

 9       The IJ did not abuse his discretion in denying reopening

10   because Rvalov admitted to testifying falsely to obtain an

11   immigration benefit.         See Rios-Pineda, 471 U.S. at 451–52.

12   Contrary to Rvalov’s contention here that he timely retracted

13   his false testimony, the IJ properly found that Rvalov did

14   not retract the testimony until after relief was denied.

15   Moreover, both the form of cancellation of removal that Rvalov

16   initially sought and the form of cancellation he raised in

17   his motion to reopen are discretionary forms of relief.                       See

18   Rodriguez    v.    Gonzales,   451      F.3d   60,    62   (2d   Cir.       2006)

19   (cancellation      for    nonpermanent     residents       under   8    U.S.C.

20   § 1229b(b)(1)); Rosario v. Holder, 627 F.3d 58, 60–62 (2d

21   Cir. 2010) (cancellation as battered or abused spouse of U.S.


                                          4
1   citizen under § 1229b(b)(2)).       The IJ thus has the discretion

2   to deny reopening even if Rvalov were eligible for those forms

3   of relief.   See Abudu, 485 U.S. at 105.

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                    5